Exhibit 10.1

 

GREENWOOD FINANCIAL INC.

 

THIRD AMENDMENT

TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT

 

This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT (this “Amendment”) is dated as of September 30, 2009 and entered into
by and among GREENWOOD FINANCIAL INC., a Delaware corporation (“Master
Borrower”), the entities identified on Schedule A attached hereto (together with
the Master Borrower, the “Borrowers”), Orleans Homebuilders, Inc. (the
“Guarantor”, and together with the Borrowers, the “Obligors”), the financial
institutions listed on the signature pages hereof (“Lenders”) and WACHOVIA BANK,
NATIONAL ASSOCIATION, as administrative agent for Lenders (“Agent”), and is made
with reference to that certain Second Amended and Restated Revolving Credit Loan
Agreement dated as of September 30, 2008, by and among Obligors, Lenders and
Agent, as amended by that First Amendment to Second Amended and Restated
Revolving Credit Loan Agreement and First Amendment to Security Agreement dated
as of February 11, 2009 and that Second Amendment to Second Amended and Restated
Revolving Credit Loan Agreement dated as of August 13, 2009 (as so amended and
as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Capitalized terms used herein without definition shall have
the same meanings herein as set forth in the Loan Agreement.

 

RECITALS

 

WHEREAS, Borrowers and Lenders desire to amend the Loan Agreement as
specifically provided for herein; and

 

WHEREAS, Obligors, Lenders and Agent deem it advisable to amend the Loan
Agreement as hereinafter provided.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 


SECTION 1.                                          AMENDMENTS TO THE LOAN
AGREEMENT


 


1.1                              AMENDMENTS TO ARTICLE I:  DEFINITIONS.


 


A.                                    SUBSECTION 1.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY ADDING THERETO THE FOLLOWING DEFINITIONS IN PROPER
ALPHABETICAL ORDER.


 


“THIRD AMENDMENT” MEANS THAT CERTAIN THIRD AMENDMENT TO SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT DATED AS OF SEPTEMBER 30, 2009.

 


“THIRD AMENDMENT EFFECTIVE DATE” HAS THE MEANING ASSIGNED TO SUCH TERM IN THE
THIRD AMENDMENT.

 

--------------------------------------------------------------------------------


 


B.                                    SUBSECTION 1.1 OF THE LOAN AGREEMENT IS
HEREBY FURTHER AMENDED BY DELETING THE REFERENCE TO “SEPTEMBER 29, 2009” IN THE
DEFINITION OF “BORROWING BASE AVAILABILITY” AND SUBSTITUTING “OCTOBER 30, 2009”
THEREFOR.


 


1.2                              AMENDMENT TO ARTICLE II:  AMOUNTS AND TERMS OF
THE FACILITY; SECURITY FOR THE FACILITY.


 


A.                                    SECTION 2.1.3 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING CLAUSE (V) THEREIN AND SUBSTITUTING THE FOLLOWING
THEREFOR:


 


“(V) LETTERS OF CREDIT SOLELY TO THE EXTENT REQUIRED TO COMPLY WITH THE RESERVE
REQUIREMENTS UNDER THE SUBORDINATED DEBT II IN AN AGGREGATE AMOUNT NOT TO EXCEED
$5,000,000.”


 


B.                                    SUBSECTION 2.6.5 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING IT IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING
THEREFOR:


 


“2.6.5                  ADDITIONAL LOAN FEES.  BORROWERS SHALL PAY TWO
ADDITIONAL FEES FOR THE FACILITY.  THE FIRST ADDITIONAL FEE SHALL BE EARNED AND
PAYABLE ON OCTOBER 31, 2009 AND SHALL BE EQUAL TO 8% PER ANNUM OF THE AMOUNT BY
WHICH THE AGGREGATE COMMITMENTS (BASED ON THE FACILITY AMOUNT AS IT EXISTS FROM
TIME TO TIME) EXCEEDS $250,000,000, CALCULATED ON A DAILY BASIS AS SUCH
COMMITMENTS (BASED ON THE FACILITY AMOUNT AS IT EXISTS FROM TIME TO TIME) EXIST
BETWEEN THE CLOSING DATE AND THE EARLIER OF (I) OCTOBER 31, 2009 AND (II) THE
DATE THE COMMITMENTS ARE PERMANENTLY REDUCED TO $250,000,000 (THE “REDUCTION
DATE”).  THE SECOND ADDITIONAL FEE SHALL BE EARNED AND PAYABLE ON DECEMBER 20,
2009 IF THE INDEBTEDNESS ARE NOT PAID IN FULL BY SUCH DATE AND SUCH SECOND
ADDITIONAL FEE SHALL BE EQUAL TO 8% PER ANNUM OF THE AMOUNT THAT THE AGGREGATE
COMMITMENTS EXCEEDS $250,000,000 CALCULATED ON A DAILY BASIS AS SUCH COMMITMENTS
EXIST FROM TIME TO TIME AFTER THE REDUCTION DATE.”

 


1.3                              AMENDMENTS TO ARTICLE III:  NOTICE OF
BORROWING; BORROWING BASE; BORROWING BASE AVAILABILITY.


 


A.                                    SECTION 3.2.2 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE REFERENCE TO “SEPTEMBER 29, 2009” IN THE LAST
SENTENCE THEREIN AND SUBSTITUTING “OCTOBER 30, 2009” THEREFOR.


 


B.                                    SECTION 3.3.2.4 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING EACH OF THE REFERENCES TO “SEPTEMBER 30, 2009”
THEREIN AND SUBSTITUTING “OCTOBER 31, 2009” THEREFOR.


 


C.                                    SECTION 3.3.2.5 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING EACH OF THE REFERENCES TO “SEPTEMBER 30, 2009”
THEREIN AND SUBSTITUTING “OCTOBER 31, 2009” THEREFOR.

 


D.                                    SECTION 3.3.4 FOR THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING EACH OF THE REFERENCES TO “SEPTEMBER 30, 2009”
THEREIN AND SUBSTITUTING “OCTOBER 31, 2009” THEREFOR.  SECTION 3.3.4 FOR THE
LOAN AGREEMENT IS HEREBY FURTHER AMENDED BY DELETING THE REFERENCE TO
“OCTOBER 15, 2009” THEREIN AND SUBSTITUTING “NOVEMBER 15, 2009” THEREFOR.

 

2

--------------------------------------------------------------------------------


 


1.4                              AMENDMENTS TO ARTICLE VI: AFFIRMATIVE
COVENANTS.


 


A.                                    SUBSECTION 6.1.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING “FOR THE FISCAL YEAR ENDED JUNE 30, 2008, NOT LATER
THAN OCTOBER 15, 2008” AND SUBSTITUTING “FOR THE FISCAL YEAR ENDED JUNE 30,
2009, NOT LATER THAN OCTOBER 31, 2009” THEREFOR.


 


B.                                    SUBSECTION 6.1.5 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING AT THE BEGINNING THEREOF:


 


“FOR THE FISCAL YEAR ENDED JUNE 30, 2009, NOT LATER THAN OCTOBER 31, 2009, AND
FOR EACH FISCAL YEAR THEREAFTER,”.


 


C.                                    SUBSECTION 6.1.6 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING AT THE BEGINNING THEREOF:


 


“FOR THE FISCAL YEAR ENDED JUNE 30, 2009, NOT LATER THAN OCTOBER 31, 2009, AND
FOR EACH FISCAL YEAR THEREAFTER,”.


 


1.5                              AMENDMENTS TO ARTICLE VIII: FINANCIAL
COVENANTS.


 


SUBSECTION 8.8 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING IT IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:


 

“8.8                           Liquidity.  The Liquidity shall be (i) from the
Second Amendment Effective Date through October 30, 2009, not less than $0, and
(ii) from and after October 31, 2009, not less than $10,000,000.

 


SECTION 2.                                          CONDITIONS TO EFFECTIVENESS


 

 Section 1 of this Amendment shall become effective only upon the satisfaction
of all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Third Amendment Effective Date”):

 


A.                                    ON OR BEFORE THE THIRD AMENDMENT EFFECTIVE
DATE, OBLIGORS SHALL DELIVER TO LENDERS (OR TO AGENT FOR LENDERS WITH SUFFICIENT
ORIGINALLY EXECUTED COPIES, WHERE APPROPRIATE, FOR EACH LENDER) THE FOLLOWING,
EACH, UNLESS OTHERWISE NOTED, DATED THE THIRD AMENDMENT EFFECTIVE DATE:


 

1.                                       A CERTIFICATE, DATED AS OF THE THIRD
AMENDMENT EFFECTIVE DATE OF THE RESPECTIVE SECRETARY, GENERAL PARTNER, MANAGER
OR MEMBERS OF EACH BORROWER AND GUARANTOR, CERTIFYING THAT THERE HAVE BEEN NO
CHANGES TO ITS RESPECTIVE ORGANIZATIONAL DOCUMENTS DELIVERED TO LENDERS ON
SEPTEMBER 30, 2008;

 

2.                                       CERTIFIED COPIES OF ALL CORPORATE,
LIMITED PARTNERSHIP AND LIMITED LIABILITY COMPANY ACTION (AS APPROPRIATE) TAKEN
BY BORROWERS AND GUARANTOR, INCLUDING RESOLUTIONS OF THEIR RESPECTIVE BOARDS OF
DIRECTORS, AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AMENDMENT, CERTIFIED AS OF THE THIRD AMENDMENT EFFECTIVE DATE;

 

3

--------------------------------------------------------------------------------


 

3.                                       AN INCUMBENCY AND SIGNATURE CERTIFICATE
(DATED AS THE DATE OF THIS AGREEMENT) OF THE SECRETARIES, GENERAL PARTNERS,
MANAGERS OR MEMBERS (AS APPROPRIATE) OF EACH BORROWER AND GUARANTOR, CERTIFYING
THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OR OTHER AUTHORIZED PERSONS OF
BORROWER AND GUARANTOR AUTHORIZED TO SIGN THIS AMENDMENT; AND

 

4.                                       COPIES OF THIS AMENDMENT EXECUTED BY
EACH OBLIGOR.

 


B.                                    REQUISITE LENDERS SHALL HAVE EXECUTED THIS
AMENDMENT.


 


C.                                    ON OR BEFORE THE THIRD AMENDMENT EFFECTIVE
DATE, ALL CORPORATE AND OTHER PROCEEDINGS TAKEN OR TO BE TAKEN BY ANY OBLIGOR IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL DOCUMENTS
INCIDENTAL THERETO NOT PREVIOUSLY FOUND ACCEPTABLE BY AGENT, ACTING ON BEHALF OF
LENDERS, AND ITS COUNSEL SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO AGENT
AND SUCH COUNSEL, AND AGENT AND SUCH COUNSEL SHALL HAVE RECEIVED ALL SUCH
COUNTERPART ORIGINALS OR CERTIFIED COPIES OF SUCH DOCUMENTS AS AGENT MAY
REASONABLY REQUEST.


 


D.                                    BORROWERS SHALL HAVE PAID (I) TO AGENT,
ALL OF AGENT’S OUTSTANDING EXPENSES UNDER THE LOAN DOCUMENTS, INCLUDING
INSPECTION AND APPRAISAL COSTS, AND (II) TO REED SMITH LLP, COUNSEL TO AGENT,
ALL FEES AND EXPENSES INVOICED THROUGH THE DATE HEREOF.


 


SECTION 3.                                          OBLIGORS’ REPRESENTATIONS
AND WARRANTIES


 

In order to induce Lenders to enter into this Amendment and to amend the Loan
Agreement in the manner provided herein, each Obligor represents and warrants to
each Lender that the following statements are true, correct and complete:

 


A.                                    CORPORATE POWER AND AUTHORITY.  EACH
OBLIGOR HAS ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT AND
TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, AND PERFORM ITS OBLIGATIONS
UNDER, THE LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT (THE “AMENDED
AGREEMENT”).


 


B.                                    AUTHORIZATION OF AGREEMENTS.  THE
EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE PERFORMANCE OF THE AMENDED
AGREEMENTS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, PARTNERSHIP OR
LIMITED LIABILITY COMPANY ACTION, AS APPROPRIATE, ON THE PART OF EACH OBLIGOR.


 


C.                                    NO CONFLICT.  THE EXECUTION AND DELIVERY
BY EACH OBLIGOR OF THIS AMENDMENT AND THE PERFORMANCE BY EACH OBLIGOR OF THE
AMENDED AGREEMENTS DO NOT AND WILL NOT (I) REQUIRE ANY CONSENT OR APPROVAL OF
THE SHAREHOLDERS, PARTNERS OR MEMBERS OF ANY SUCH ENTITY NOT ALREADY OBTAINED;
(II) CONTRAVENE SUCH ENTITY’S ORGANIZATIONAL DOCUMENTS; (III) VIOLATE ANY
PROVISION OF OR CAUSE OR RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY
LAW, RULE, REGULATION (INCLUDING, WITHOUT LIMITATION, REGULATION U OF THE BOARD
OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM), ORDER, WRIT, JUDGMENT, INJUNCTION,
DECREE, DETERMINATION, OR AWARD PRESENTLY IN EFFECT HAVING APPLICABILITY TO SUCH
ENTITY; (IV) CAUSE OR RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY
INDENTURE OR LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT, LEASE, OR
INSTRUMENT TO WHICH SUCH ENTITY IS A PARTY OR BY WHICH IT OR ITS PROPERTIES MAY
BE BOUND OR AFFECTED; (V) CAUSE OR RESULT IN OR REQUIRE THE CREATION OR
IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY OF THE

 

4

--------------------------------------------------------------------------------


 


PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY SUCH OBLIGOR EXCEPT AS
CONTEMPLATED BY THIS AGREEMENT; OR (VI) VIOLATE ANY PROVISION OF ANY INDENTURE,
AGREEMENT, OR OTHER INSTRUMENT TO WHICH ANY BORROWER, GUARANTOR, OR ANY OF THEIR
RESPECTIVE PROPERTIES OR ASSETS ARE BOUND, AND WILL NOT BE IN CONFLICT WITH,
RESULT IN A BREACH OF, OR CONSTITUTE (WITH DUE NOTICE AND/OR LAPSE OF TIME) A
DEFAULT UNDER ANY SUCH INDENTURE, AGREEMENT, OR OTHER INSTRUMENT, OR RESULT IN
THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE, OR ENCUMBRANCE OF ANY NATURE
WHATSOEVER UPON ANY OF SAID PROPERTIES OR ASSETS.


 


D.                                    GOVERNMENTAL CONSENTS.  THE EXECUTION AND
DELIVERY BY EACH OBLIGOR OF THIS AMENDMENT AND THE PERFORMANCE BY EACH OBLIGOR
OF THE AMENDED AGREEMENTS DO NOT AND WILL NOT REQUIRE ANY AUTHORIZATION,
CONSENT, APPROVAL, LICENSE OR EXEMPTION OF, OR ANY REGISTRATION, QUALIFICATION,
DESIGNATION, DECLARATION OR A FILING WITH ANY COURT OR GOVERNMENTAL DEPARTMENT,
COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN,
EXCEPT AS HAVE BEEN OBTAINED.


 


E.                                      BINDING OBLIGATION.  THIS AMENDMENT HAS
BEEN DULY EXECUTED AND DELIVERED BY EACH OBLIGOR AND THIS AMENDMENT AND THE
AMENDED AGREEMENTS ARE THE LEGALLY VALID AND BINDING OBLIGATIONS OF SUCH
OBLIGOR, ENFORCEABLE AGAINST SUCH OBLIGOR IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT AS MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND OTHER
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY.


 


F.                                      INCORPORATION OF REPRESENTATIONS AND
WARRANTIES FROM LOAN DOCUMENTS.  AFTER GIVING EFFECT TO THIS AMENDMENT, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN EACH LOAN DOCUMENT ARE AND WILL BE
TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF THE THIRD
AMENDMENT EFFECTIVE DATE TO THE SAME EXTENT AS THOUGH MADE ON AND AS OF THAT
DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY
RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT AND COMPLETE IN
ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE.


 


G.                                    ABSENCE OF DEFAULT.  AFTER GIVING EFFECT
TO THIS AMENDMENT, NO EVENT HAS OCCURRED AND IS CONTINUING OR WILL RESULT FROM
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT THAT WOULD
CONSTITUTE AN EVENT OF DEFAULT.


 


SECTION 4.                                          MISCELLANEOUS

 


A.                                    REFERENCE TO AND EFFECT ON THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 

1.                                       ON AND AFTER THE THIRD AMENDMENT
EFFECTIVE DATE, EACH REFERENCE IN THE LOAN AGREEMENT TO “THIS AGREEMENT”,
“HEREUNDER”, “HEREOF”, “HEREIN” OR WORDS OF LIKE IMPORT REFERRING TO THE LOAN
AGREEMENT, AND EACH REFERENCE IN THE LOAN DOCUMENTS TO THE “LOAN AGREEMENT”,
“THEREUNDER”, “THEREOF’ OR WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT
SHALL MEAN AND BE A REFERENCE TO THE AMENDED LOAN AGREEMENT.

 

2.                                       EXCEPT AS SPECIFICALLY AMENDED BY THIS
AMENDMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL
FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED.

 

5

--------------------------------------------------------------------------------


 

3.                                       THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, CONSTITUTE A
WAIVER OF ANY PROVISION OF, OR OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY
OF AGENT OR ANY LENDER UNDER, THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, OR SERVE TO EFFECT A NOVATION OF THE INDEBTEDNESS.

 


B.                                    FEES AND EXPENSES.  COMPANY ACKNOWLEDGES
THAT ALL COSTS, FEES AND EXPENSES AS DESCRIBED IN SECTION 13.15 OF THE LOAN
AGREEMENT INCURRED BY AGENT AND ITS COUNSEL WITH RESPECT TO THIS AMENDMENT AND
THE DOCUMENTS AND TRANSACTIONS CONTEMPLATED HEREBY SHALL BE FOR THE ACCOUNT OF
BORROWERS.


 


C.                                    HEADINGS.  SECTION AND SUBSECTION HEADINGS
IN THIS AMENDMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT CONSTITUTE A PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE OR BE GIVEN
ANY SUBSTANTIVE EFFECT.


 


D.                                    APPLICABLE LAW.  THIS AMENDMENT SHALL IN
ALL RESPECTS BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


 


E.                                      COUNTERPARTS; EFFECTIVENESS.  THIS
AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES
HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED
SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE
BUT ONE AND THE SAME INSTRUMENT; SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE
SEPARATE COUNTERPARTS AND ATTACHED TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE
PAGES ARE PHYSICALLY ATTACHED TO THE SAME DOCUMENT.  ANY FACSIMILED,
ELECTRONICALLY TRANSMITTED, OR PHOTOCOPIED SIGNATURES HERETO SHALL BE DEEMED
ORIGINAL SIGNATURES HERETO, ALL OF WHICH SHALL BE EQUALLY VALID.  THIS AMENDMENT
(OTHER THAN THE PROVISIONS OF SECTIONS 1 AND 2 HEREOF, THE EFFECTIVENESS OF
WHICH IS GOVERNED BY SECTION 3 HEREOF) SHALL BECOME EFFECTIVE UPON THE EXECUTION
OF A COUNTERPART HEREOF BY OBLIGORS, AGENT AND LENDERS AND RECEIPT BY OBLIGORS
AND AGENT OF WRITTEN OR TELEPHONIC NOTIFICATION OF SUCH EXECUTION AND
AUTHORIZATION OF DELIVERY THEREOF.


 


SECTION 5.                                          ACKNOWLEDGEMENT AND CONSENT
BY GUARANTOR


 

Guarantor hereby acknowledges that it has read this Amendment and consents to
the terms thereof, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of Guarantor under its Guaranty
shall not be impaired or affected and the applicable Guaranty is, and shall
continue to be, in full force and effect and is hereby confirmed and ratified in
all respects.  Guarantor further agrees that nothing in the Loan Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
Guarantor to any future amendment to the Loan Agreement.

 


SECTION 6.                                          RELEASORS.


 


A.                                    EACH BORROWER AND GUARANTOR HEREBY
ACKNOWLEDGES AND AGREES THAT, AS OF THE THIRD AMENDMENT EFFECTIVE DATE, NO RIGHT
OF OFFSET, DEFENSE, COUNTERCLAIM, CLAIM, CAUSE OF ACTION OR OBJECTION IN FAVOR
OF ANY BORROWER AND GUARANTOR AGAINST THE LENDERS (INCLUDING ALL LENDERS PRIOR
TO THE THIRD AMENDMENT EFFECTIVE DATE) OR THE AGENT, ANY OTHER AGENT OR ANY
ISSUER

 

6

--------------------------------------------------------------------------------


 


EXISTS ARISING OUT OF OR WITH RESPECT TO (I) THE INDEBTEDNESS, THE LOAN
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (II) ANY OTHER DOCUMENTS
EVIDENCING, SECURING OR IN ANY WAY RELATING TO THE FOREGOING, OR (III) THE
ADMINISTRATION OR FUNDING OF THE LOANS, THE COMMITMENT OR THE ISSUANCE OF
LETTERS OF CREDIT OR TRI-PARTY AGREEMENTS.


 


B.                                    EACH BORROWER AND GUARANTOR HEREBY
EXPRESSLY WAIVES, RELEASES AND RELINQUISHES ANY AND ALL DEFENSES, SETOFFS,
CLAIMS, COUNTERCLAIMS, CAUSES OF ACTION OR OBJECTIONS, IF ANY, AGAINST SUCH
LENDERS, THE AGENT, THE OTHER AGENTS OR ANY ISSUER, WHETHER KNOWN OR UNKNOWN,
BOTH AT LAW AND IN EQUITY, ONLY TO THE EXTENT ARISING OUT OF ANY MATTER, CAUSE
OR EVENT OCCURRING ON OR PRIOR TO THE THIRD AMENDMENT EFFECTIVE DATE.


 


C.                                    EACH BORROWER AND GUARANTOR FOR ITSELF,
EACH OTHER BORROWER AND GUARANTOR AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS IN
INTEREST AND ANY PERSON THAT MAY DERIVATIVELY OR OTHERWISE ASSERT A CLAIM
THROUGH OR BY ANY OF THE FOREGOING TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW (COLLECTIVELY, THE “RELEASORS”) WAIVES AND RELEASES AGAINST EACH AGENT, EACH
ISSUER AND EACH LENDER AND EACH OF THEIR RESPECTIVE EMPLOYEES, AGENTS,
REPRESENTATIVES, CONSULTANTS, ATTORNEYS, FIDUCIARIES, SERVANTS, OFFICERS,
DIRECTORS, PARTNERS, PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARY
CORPORATIONS, PARENT CORPORATIONS, RELATED CORPORATE DIVISIONS, PARTICIPANTS AND
ASSIGNS (COLLECTIVELY, THE “RELEASEES”), AND COVENANTS NOT TO COMMENCE OR PURSUE
ANY LITIGATION OR ACTION, CLAIMS, DEMANDS, CAUSES OF ACTION, SUITS, DEBTS, SUMS
OF MONEY, ACCOUNTS, BONDS, BILLS, COVENANTS, CONTRACTS, CONTROVERSIES,
AGREEMENTS, PROMISES, SETOFFS, RECOUPMENTS, COUNTERCLAIMS, DEFENSES, EXPENSES,
DAMAGES AND/OR JUDGMENTS, WHATSOEVER IN LAW OR IN EQUITY (WHETHER MATURED,
UNMATURED, CONTINGENT OR NON-CONTINGENT) THAT RELATE IN ANY WAY, EITHER DIRECTLY
OR INDIRECTLY, TO THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED THEREBY OR ANY ACTION BY AGENTS, LENDERS OR ANY OTHER RELEASEE IN
ANY WAY RELATED THERETO, WHETHER KNOWN OR UNKNOWN, WHICH EACH OF THE RELEASORS
HAD, NOW HAS OR MAY HAVE, IN EACH CASE ONLY TO THE EXTENT ARISING OUT OF ANY
MATTER, CAUSE OR EVENT OCCURRING PRIOR TO THE THIRD AMENDMENT EFFECTIVE DATE. 
EACH OF THE RELEASORS HEREBY AGREES THAT FEDERAL OR STATE LAWS, RIGHTS, RULES OR
LEGAL PRINCIPLES OF ANY OTHER JURISDICTION WHICH MAY BE APPLICABLE THERETO, TO
THE EXTENT THAT THEY APPLY TO THE MATTERS RELEASED HEREBY, ARE KNOWINGLY AND
VOLUNTARILY WAIVED AND RELINQUISHED BY SUCH RELEASORS, TO THE FULL EXTENT THAT
SUCH RIGHTS AND BENEFITS PERTAINING TO THE MATTERS RELEASED HEREIN MAY BE
WAIVED, AND EACH OF THE RELEASORS HEREBY AGREES AND ACKNOWLEDGES THAT THIS
WAIVER IS AN ESSENTIAL TERM OF THIS AMENDMENT, WITHOUT WHICH AGENT AND LENDERS
WOULD NOT HAVE ENTERED INTO THIS AMENDMENT.  EACH OF THE RELEASORS REPRESENTS
AND WARRANTS THAT IT HAS NOT PURPORTED TO TRANSFER, ASSIGN, PLEDGE OR OTHERWISE
CONVEY ANY OF ITS RIGHT, TITLE OR INTEREST IN ANY MATTER RELEASED HEREBY TO ANY
OTHER PERSON.  IN CONNECTION WITH THE RELEASE IN THIS AMENDMENT, EACH OF THE
RELEASORS ACKNOWLEDGES THAT IT IS AWARE IT MAY HEREAFTER DISCOVER CLAIMS
PRESENTLY UNKNOWN OR UNSUSPECTED, OR FACTS IN ADDITION TO OR DIFFERENT FROM
THOSE WHICH SUCH RELEASORS NOW KNOWS OR BELIEVES TO BE TRUE, WITH RESPECT TO THE
MATTERS RELEASED HEREIN.  NEVERTHELESS, IT IS EACH OF THE RELEASORS’ INTENT IN
EXECUTING THIS AGREEMENT TO FULLY, FINALLY AND FOREVER RELEASE AND SETTLE SUCH
MATTERS TO THE EXTENT THEY ARISE OUT OF ANY MATTER, CAUSE OR EVENT OCCURRING
PRIOR TO THE THIRD AMENDMENT EFFECTIVE DATE.  IN MAKING THIS RELEASE, EACH OF
THE RELEASORS HAS CONSULTED WITH COUNSEL CONCERNING THE EFFECT THEREOF.

 

[The remainder of page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Master Borrower:

Greenwood Financial Inc., a Delaware corporation

 

 

 

 

By:

/s/ Lawrence J. Dugan

 

 

Name: Lawrence J. Dugan

 

 

Title:   Vice President

 

 

 

Corporate Borrowers:

OHB Homes, Inc.

 

Orleans Corporation

 

Orleans Corporation of New Jersey

 

Orleans Construction Corp.

 

Parker & Lancaster Corporation

 

Parker & Orleans Homebuilders, Inc.

 

Sharp Road Farms, Inc.

 

 

 

 

By:

/s/ Lawrence J. Dugan

 

 

Name: Lawrence J. Dugan

 

 

Title:   Vice President

 

 

 

Limited Liability Company Borrowers:

Masterpiece Homes, LLC

 

OPCNC, LLC

 

Orleans at Bordentown, LLC

 

Orleans at Cooks Bridge, LLC

 

Orleans at Covington Manor, LLC

 

Orleans at Crofton Chase, LLC

 

Orleans at East Greenwich, LLC

 

Orleans at Elk Township, LLC

 

Orleans at Evesham, LLC

 

Orleans at Hamilton, LLC

 

Orleans at Harrison, LLC

 

Orleans at Hidden Creek, LLC

 

Orleans at Jennings Mill, LLC

 

Orleans at Lambertville, LLC

 

Orleans at Lyons Gate, LLC

 

Orleans at Mansfield, LLC

 

Orleans at Maple Glen, LLC

 

Orleans at Meadow Glen, LLC

 

Orleans at Millstone, LLC

 

[Borrowers’ signatures continued on the following page]

 

(Signature Page to Third Amendment to Second Amended and Restated Loan Agreement
and Security Agreement)

 

--------------------------------------------------------------------------------


 

 

Orleans at Millstone River Preserve, LLC

 

Orleans at Moorestown, LLC

 

Orleans at Tabernacle, LLC

 

Orleans at Upper Freehold, LLC

 

Orleans at Wallkill, LLC

 

Orleans at Westampton Woods, LLC

 

Orleans at Woolwich, LLC

 

Orleans Arizona Realty, LLC

 

Orleans DK, LLC

 

Parker Lancaster, Tidewater, L.L.C.

 

Wheatley Meadows Associates, LLC

 

 

 

 

 

By:

/s/ Lawrence J. Dugan

 

 

Name: Lawrence J. Dugan

 

 

Title:   Vice President

 

[Borrowers’ signatures continued on the following page]

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

Limited Partnership Borrowers:

Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)

 

Orleans at Falls, LP

 

Orleans at Limerick, LP

 

Orleans at Lower Salford, LP

 

Orleans at Thornbury, L.P.

 

Orleans at Upper Saucon, L.P.

 

Orleans at Upper Uwchlan, LP

 

Orleans at West Bradford, LP

 

Orleans at West Vincent, LP

 

Orleans at Windsor Square, LP

 

Orleans at Wrightstown, LP

 

Stock Grange, LP

 

By:

OHI PA GP, LLC, sole General Partner

 

 

 

 

 

By:

/s/ Lawrence J. Dugan

 

 

 

Name: Lawrence J. Dugan

 

 

 

Title:   Vice President

 

 

 

 

 

Orleans RHIL, LP

 

Realen Homes, L.P.

 

By:

RHGP, LLC, sole General Partner

 

 

By:

Orleans Homebuilders, Inc.,

 

 

 

Authorized Member

 

 

 

 

 

 

 

By:

/s/ Garry P. Herdler

 

 

 

 

Name:

Garry P. Herdler

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

Guarantor:

Orleans Homebuilders, Inc., a Delaware corporation

 

 

 

 

 

By:

/s/ Garry P. Herdler

 

 

Name: Garry P. Herdler

 

 

Title:   Executive Vice President and Chief Financial Officer

 

[Agent’s signature continued on the next page]

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

Agent:

Wachovia Bank, National Association

 

 

 

 

By:

/s/ Nathan R. Rantala

 

 

Name: Nathan R. Rantala

 

 

Title: Nathan R. Rantala

 

[Lenders’ signature continued on the next page]

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF SEPTEMBER 30, 2009:

 

 

 

 

 

WACHOVIA BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Nathan R. Rantala

 

 

Nathan R. Rantala, Director

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF SEPTEMBER 30, 2009:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Jonathan M. Barnes

 

 

Name: Jonathan M. Barnes

 

 

Title: Vice President

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF SEPTEMBER 30, 2009:

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

By:

/s/ Anne D. Brehony

 

 

Name: Anne D. Brehony

 

 

Title: Vice President

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF SEPTEMBER 30, 2009:

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

By:

/s/ Christopher Guyer

 

 

Name: Christopher Guyer

 

 

Title: Vice President

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF SEPTEMBER 30, 2009:

 

 

 

 

 

FIRSTRUST BANK

 

 

 

 

 

By:

/s/ Seth Mackler

 

 

Name: Seth Mackler

 

 

Title: Senior Vice President

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF SEPTEMBER 30, 2009:

 

 

 

 

 

COMPASS BANK, an Alabama Banking Corporation successor in interest to Guaranty
Bank

 

 

 

 

 

By:

/s/ Linda Garcia

 

 

Name: Linda Garcia

 

 

Title: SVP

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF SEPTEMBER 30, 2009:

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Janet R. Naifeh

 

 

Name: Janet R. Naifeh

 

 

Title: Senior Vice President

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF SEPTEMBER 30, 2009:

 

 

 

 

 

REGIONS BANK, successor by merger to Amsouth Bank

 

 

 

 

 

By:

/s/ Daniel McClarkin

 

 

Name: Daniel McClarkin

 

 

Title: VP

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF SEPTEMBER 30, 2009:

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Laura Benson

 

 

Name: Laura Benson

 

 

Title: Vice President

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF SEPTEMBER 30, 2009:

 

 

 

 

 

COMPASS BANK, an Alabama Banking Corporation

 

 

 

 

 

By:

/s/ Steven J. Heslep

 

 

Name: Steven J. Heslep

 

 

Title: Senior Vice President

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF SEPTEMBER 30, 2009:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

By:

/s/ Valerie Shapiro

 

 

Name: Valerie Shapiro

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Michael M. Meagher

 

 

Name: Michael M. Meagher

 

 

Title: Vice President

 

(Signature Page to Third Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

Schedule A - Schedule of Borrowers

 

Greenwood Financial Inc.

Masterpiece Homes, LLC

OHB Homes, Inc.

Orleans Corporation

Orleans Corporation of New Jersey

Orleans Construction Corp.

Parker & Lancaster Corporation

Parker & Orleans Homebuilders, Inc.

Sharp Road Farms, Inc.

OPCNC, LLC

Orleans at Bordentown, LLC

Orleans at Cooks Bridge, LLC

Orleans at Covington Manor, LLC

Orleans at Crofton Chase, LLC

Orleans at East Greenwich, LLC

Orleans at Elk Township, LLC

Orleans at Evesham, LLC

Orleans at Hamilton, LLC

Orleans at Harrison, LLC

Orleans at Hidden Creek, LLC

Orleans at Jennings Mill, LLC

Orleans at Lambertville, LLC

Orleans at Lyons Gate, LLC

Orleans at Mansfield, LLC

Orleans at Maple Glen, LLC

Orleans at Meadow Glen, LLC

Orleans at Millstone, LLC

Orleans at Millstone River Preserve, LLC

Orleans at Moorestown, LLC

Orleans at Tabernacle, LLC

Orleans at Upper Freehold, LLC

Orleans at Wallkill, LLC

Orleans at Westampton Woods, LLC

Orleans at Woolwich, LLC

Orleans Arizona Realty, LLC

Orleans DK, LLC

Wheatley Meadows Associates, LLC

Parker Lancaster, Tidewater, L.L.C.

Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)

Orleans at Falls, LP

Orleans at Limerick, LP

Orleans at Lower Salford, LP

Orleans at Thornbury, LP

Orleans at Upper Saucon, L.P.

 

--------------------------------------------------------------------------------


 

Orleans at Upper Uwchlan, LP

Orleans at West Bradford, LP

Orleans at West Vincent, LP

Orleans at Windsor Square, LP

Orleans at Wrightstown, LP

Stock Grange, LP

Orleans RHIL, LP

Realen Homes, L.P.

 

--------------------------------------------------------------------------------